DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US Publication 2011/0215189; IDS dated 03/08/2019 citation A1).
With regards to claim 8, Asai teaches a printer (1; FIG. 1), comprising: 
a container (4A, 4B) configured to contain a roll (3) into which a belt-shaped print medium is wound, the roll being insertable through an opening (space between 4A and 4B when in the opened position as in FIG. 1; [0015]); 
a guide (6) configured to guide the roll, the guide being disposed in the container and having a pair of abutting faces (6e; FIGs. 2-4; [0021]) configured to abut both side faces of the roll ([0015-0016]; FIG. 2); 
a holding part (7e, 7f) that is attached to the guide (at the bottom where features 6 and 7 meet), the holding part (7e, 7f) being swingable (pivoting near feature 6b in FIG. 3) about a swing axis between a first position where the holding part protrudes inwardly from at least one of the abutting faces (FIG. 4) and a second position where the holding part does not protrude inwardly from the at least one of the abutting faces (FIG. 3), the holding part being configured to hold the roll rotatably at the first position (via 7a; [0018-0020]; FIG. 3-4); 
a displacement part (tip portion of 7a) configured to be displaced with motion of the holding part;
a biasing part (8) configured to bias the holding part (7e, 7f) from the second position (FIG. 3) to the first position (FIG. 4, because the feature 7 is structured as a leaf spring ([0018]) when 8 is in position as in FIG. 4, 8 prevents the movement of 7 to the second position.  If one were to pull on 7 when 8 is in position as in FIG. 4, 8 would bias 7 toward the first position), the biasing part (8) being structured so as to be structurally separated from the holding part (7e, 7f) (8 is structurally separated from features 7e, 7f, see FIG. 2),
wherein a groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) is formed at the top of the guide (FIG. 2), 
wherein the displacement part (tip portion of 7a) has an end close to the opening (7a is close to the opening seen in FIG. 1), and
wherein the end of the displacement part is exposed through the opening (tip portion of 7a is exposed when 4A and 4B are in the opened position, see FIG. 1) such that it is visually recognizable through the opening such that: 
the displacement part (tip of 7a) is displaced so that the end of the displacement part is located in the groove of the guide when the holding part is at the first position (see top/tip portion of 7a located within groove formed on outer surface of 6d in the side view of FIG. 4), and 
the displacement part (tip portion of 7a) is displaced so that the end of the displacement part is located outside of the groove of the guide when the holding part is at the second position ([0024], the arm 7 elastically bent away during the insertion of the roll 3 would enable a user to visually recognize the movement of the displacement part).
With regards to claim 9, Asai discloses the printer according to claim 8, wherein one face of the end of the displacement part (tip of 7a) is flush with a predetermined referential face of the guide (6) when the holding part is at the first position (FIG. 4), and is not flush with the referential face of the guide when the holding part is at the second position (FIG. 3).
With regards to claim 10 and 14, Asai discloses the printer according to claims 8 and 9, respectively, wherein 
the container (4A, 4B) has a bottom face (bottom surface of 4A) opposed to the opening, 
the swing axis is provided close to the bottom face at the guide (see FIG. 3-4; since 7a is attached to the bottom at 6a, the swing axis is close to the bottom of 4A), and 
the end of the displacement part (tip of 7a) is a swing end when the holding part swings ([0018], see FIG. 3-4 at how the tip of 7a swings most when inserting a roll (substrate)).
With regards to claims 11, 15, and 16, Asai discloses the printer according to claims 8, 9, and 10, respectively, wherein the displacement part (tip of 7a) is integral with the holding part (7e, 7f) so as to extend from the holding part to the opening (7a, 7e, 7f are all a part of 7).
With regards to claims 12, 17, 18, and 19, Asai discloses the printer according to claims 8-11, respectively, wherein the holding part (7e, 7f) has a first portion (7e) and a second portion (7f), the first portion (7e) corresponding to a first one of the pair of abutting faces (FIG. 2-4), the second portion (7f) corresponding to a second one of the pair of abutting faces, and the displacement part (tip of 7a is located on each side of 7) is disposed at each of the first portion and the second portion of the holding part (FIG. 1-4).
With regards to claims 13, 20, 21, 22, and 23, Asai discloses the printer according to claims 8-12, respectively, wherein the holding part (7e, 7f) has an inclined face (7f is inclined; FIG. 3-4), the inclined face being configured such that, when the roll is inserted into the container, the holding part is configured to move from the first position to the second position with movement of the roll in an insertion direction after coming in contact with the holding part ([0024]).
With regards to claim 24, Asai discloses the printer according to claim 8, wherein the groove is U-shaped (see FIG. 2, the top down view of the portion of 6 accommodating feature 7 would have a U-shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Publication 2011/0215189; IDS dated 03/08/2019 citation A1).
With regards to claim 25, Asai teaches a printer comprising:
a container (4A, 4B) configured to contain a roll (3) into which a belt-shaped print medium is wound, the roll being insertable through an opening (space between 4A and 4B when in the opened position as in FIG. 1; [0015]); 
a guide (6) configured to guide the roll, the guide being disposed in the container and having a pair of abutting faces (6e; FIGs. 2-4; [0021]) configured to abut both side faces of the roll ([0015-0016]; FIG. 2); 
a holding part (7e, 7f) that is attached to the guide (at the bottom where features 6 and 7 meet), the holding part (7e, 7f) being swingable (pivoting near feature 6b in FIG. 3) about a swing axis between a first position where the holding part protrudes inwardly from at least one of the abutting faces (FIG. 4) and a second position where the holding part does not protrude inwardly from the at least one of the abutting faces (FIG. 3), the holding part being configured to hold the roll rotatably at the first position (via 7a; [0018-0020]; FIG. 3-4); 
a displacement part (7a) configured to be displaced with motion of the holding part;
a biasing part (8) configured to bias the holding part (7e, 7f) from the second position (FIG. 3) to the first position (FIG. 4, because the feature 7 is structured as a leaf spring ([0018]) when 8 is in position as in FIG. 4, 8 prevents the movement of 7 to the second position.  If one were to pull on 7 when 8 is in position as in FIG. 4, 8 would bias 7 toward the first position), the biasing part (8) being structured so as to be structurally separated from the holding part (7e, 7f) (8 is structurally separated from features 7e, 7f, see FIG. 2),
wherein a groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) is formed at the top of the guide (FIG. 2), 
wherein the displacement part (7a) has an extension (7a extends upward from holding part 7e/7f) extending upward from the holding part (7e, 7f) and an end (where 7 is pointed to in FIG. 3) disposed at the top of the extension (FIG. 3);
wherein the end of the displacement part is exposed through the opening (tip portion of 7a is exposed when 4A and 4B are in the opened position, see FIG. 1) such that it is visually recognizable through the opening such that: 
the end of the displacement part (7a) is displaced to be inserted in the groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) when the holding part is at the first position (FIG. 4), and
the end of the displacement part (7a) is displaced not to be inserted in the groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) when the holding part is at the second position (FIG. 3).
	However, Asai is silent regarding wherein the end of the displacement part is wider than the extension of the displacement part, in a displacement direction of the end of the displacement part, and wherein an edge formed at the end of the displacement part is placed at substantially the same position as an edge formed at an upper surface of the guide in the displacement direction, when the holding part is at the first position.
It has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, a simple change in the shape of feature 7a (and its complementary spacing within 6 as seen in FIG. 2) would be a matter of choice for a person of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make modification to the shape of 7a of Asai to different shape/sizes including the shape/size as claimed with reasonable expectation of 7a performing as originally intended.
	With regards to claim 26, Asai teaches a printer, comprising:
a container (4A, 4B) configured to contain a roll (3) into which a belt-shaped print medium is wound, the roll being insertable through an opening (space between 4A and 4B when in the opened position as in FIG. 1; [0015]); 
a guide (6) configured to guide the roll, the guide being disposed in the container and having a pair of abutting faces (6e; FIGs. 2-4; [0021]) configured to abut both side faces of the roll ([0015-0016]; FIG. 2); 
a holding part (7e, 7f) that is attached to the guide (at the bottom where features 6 and 7 meet), the holding part (7e, 7f) being swingable (pivoting near feature 6b in FIG. 3) about a swing axis between a first position where the holding part protrudes inwardly from at least one of the abutting faces (FIG. 4) and a second position where the holding part does not protrude inwardly from the at least one of the abutting faces (FIG. 3), the holding part being configured to hold the roll rotatably at the first position (via 7a; [0018-0020]; FIG. 3-4); 
a displacement part (7a) configured to be displaced with motion of the holding part (see FIG. 3-4);
a biasing part (8) configured to bias the holding part (7e, 7f) from the second position (FIG. 3) to the first position (FIG. 4, because the feature 7 is structured as a leaf spring ([0018]) when 8 is in position as in FIG. 4, 8 prevents the movement of 7 to the second position.  If one were to pull on 7 when 8 is in position as in FIG. 4, 8 would bias 7 toward the first position), the biasing part (8) being structured so as to be structurally separated from the holding part (7e, 7f) (8 is structurally separated from features 7e, 7f, see FIG. 2),
wherein a groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) is formed at the top of the guide (FIG. 2), 
wherein the displacement part (7a) has an extension (see 7a extending upward from 7e, 7f) extending upward from the holding part (7e, 7f)and an end disposed at the top of the extension,
wherein the end of the displacement part is exposed through the opening (tip portion of 7a is exposed when 4A and 4B are in the opened position, see FIG. 1) such that it is visually recognizable through the opening such that: 
the end of the displacement part (7a) is displaced to be inserted in the groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) when the holding part is at the first position (FIG. 4), and
the end of the displacement part (7a) is displaced not to be inserted in the groove (groove formed on outer surface 6d to accommodate 7a; FIG. 2) when the holding part is at the second position (FIG. 3),
wherein the container (4A, 4B) has a bottom face (bottom of 4A) opposed to the opening (FIG. 1),
wherein the swing axis (near 6b in FIG. 3) is provided close to the bottom face at the guide (FIG. 3),
wherein the end (i.e., where 7a is pointed to in FIG. 3) of the displacement part (7a) is a swing end when the holding part swings (see FIG. 3-4),
wherein the swing axis is provided at a lower end of the holding part (FIG. 3-4), and
wherein the entire part of the holding part (7e, 7f) resides outside of a spatial region defined between the pair of abutting faces (6e) when the holding part is at the second position (FIG. 3, 7e and 7f is outside of the roll paper area).
However, Asai is silent regarding wherein the end of the displacement part is wider than the extension of the displacement part, in a displacement direction of the end of the displacement part.
It has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, a simple change in the shape of feature 7a (and its complementary spacing within 6 as seen in FIG. 2) would be a matter of choice for a person of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make modification to the shape of 7a of Asai to different shape/sizes including the shape/size as claimed with reasonable expectation of 7a performing as originally intended.


Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on page 8, Applicant argues that Asai fails to disclose “a holding part that is attached to the guide, the holding part being swingable about a swing axis” and “the biasing part being structured so as to be structurally separated from the holding part”. 
The Examiner respectfully disagrees with Applicant’s argument because Asai does teach the claimed limitations.  Specifically, Asai teaches “a holding part (7e, 7f) that is attached to the guide (at the bottom where features 6 and 7 meet), the holding part (7e, 7f) being swingable (pivoting near feature 6b in FIG. 3) about a swing axis (axis near bottom most part of 7a)” and “the biasing part (8) being structured so as to be structurally separated from the holding part (7e, 7f) (8 is structurally separated from features 7e, 7f, see FIG. 2)”.  Thus, Asai is considered to teach the claimed invention.

With respect to the remarks on page 8, Applicant argues that Asai teaches the spring 7a of the arm 7 and the insertion portions 7e, 7f of the arm 7 are united as a single structure.  Since the spring 7a of Asai is a leaf spring, there substantially exists no “axis” in Asai about which the holding part swings.  Thus, Asai does not disclose “a holding part” that is attached to the guide, the holding part being swingable about a swing axis.  
The Examiner respectfully disagrees with Applicant’s argument because Asai does teach an axis in which the holding part swings.  Specifically, as can be seen in FIG. 3-4, the holding part 7e, 7f is held approximately in the middle of feature 7a in the vertical direction.  Feature 7a is an inverse L-shape and is held in a fixed position via the horizontal portion of the L-shape. Thus, when a roll is inserted into the apparatus, the holding part 7e, 7f would swing about the axis at the corner of the L-shape of feature 7a.  Therefore, Asai is considered to teach the swing axis as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853